 
 
I 
111th CONGRESS 1st Session 
H. R. 2244 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2009 
Ms. Zoe Lofgren of California (for herself and Mrs. Bono Mack) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow an individual who is entitled to receive child support a refundable credit equal to the amount of unpaid child support and to increase the tax liability of the individual required to pay such support by the amount of the unpaid child support. 
 
 
1.Short titleThis Act may be cited as the Single Parent Protection Act of 2009. 
2.Treatment of unpaid child support 
(a)In GeneralSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36A the following new section: 
 
36B.Unpaid child support 
(a)Allowance of CreditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the unpaid child support of such individual for such year. 
(b)DefinitionsFor purposes of this section— 
(1)Eligible individualThe term eligible individual means any individual— 
(A)who is entitled to receive child support payments during the taxable year, and 
(B)who, as of the close of such taxable year, has not received all of the child support payments to which such individual is entitled for such year. 
(2)Unpaid child supportThe term unpaid child support means, with respect to an individual for any taxable year, the excess of— 
(A)the aggregate child support payments such individual is entitled to receive during such year, over 
(B)the child support payments such individual received during such year. 
(3)Child support payment 
(A)In generalThe term child support payment means, with respect to any taxable year— 
(i)any periodic payment of a fixed amount, or 
(ii)any payment of a medical or educational expense, insurance premium, or other similar item, which is required to be paid to the taxpayer during such taxable year by an individual under a support instrument for the support of any child of such individual.
(B)Coordination with TANFThe term child support payment shall not include any payment the right to which has been assigned to a State pursuant to section 408(a)(3) of the Social Security Act. 
(c)Taxpayer Required To Identify Individual Required To Pay SupportNo credit shall be allowed under this section for a taxable year unless the taxpayer includes on the return for such year the name and TIN on each individual required to make support payments to the taxpayer during such taxable year. 
(d)Increase in Tax of Individual Failing To Make Required Support Payments 
(1)In generalIf credit is allowed under this section for any taxable year with respect to unpaid support payments, the tax imposed by this chapter on the individual failing to make such payment (for such individual’s taxable year which begins in the calendar year in which the taxable year of the taxpayer begins) shall be increased by the amount of such credit. 
(2)No credits against tax, etcAny increase in tax under this subsection shall not be treated as a tax imposed by this chapter for purposes of determining— 
(A)the amount of any other credit under this part, or 
(B)the minimum tax under section 55. . 
(b)Conforming Amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36B, after 36A, . 
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36A the following new item: 
 
 
Sec. 36B. Unpaid child support.  . 
(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
 
